          Case 1:19-cv-10090-AJN Document 28 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/21/2020


  Anabel Hernandez, et al.,

                           Plaintiffs,
                                                                                 19-cv-10090 (AJN)
                  –v–
                                                                                         ORDER
  Marcelo Orbe, et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

        On July 7, 2020, Petitioner filed a petition to confirm an arbitral award. Dkt. No. 1. On

July 17, 2020, the Court set a briefing schedule and noted that Petitioners had not yet docketed

an affidavit of service proving that they had properly served the Respondent. Dkt. No. 6. The

Court directed Petitioners to do so. Id. The Court further ordered Petitioners to serve the

Court’s July 17, 2020 Order on Respondent. Id.

        Petitioner has still not docketed affidavits of service demonstrating that they have served

either their petition or the Court’s July 17, 2020 Order. The Petitioner is directed to do so no

later than August 24, 2020. The parties should then meet and confer to determine a briefing

schedule to govern this case, and submit a joint letter no later than August 31, 2020.

        Petitioner is warned that failure to strictly comply with the Court’s may result in

dismissal of this case for failure to prosecute. See United States ex rel. Drake v. Norden Systems,

375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge's authority to dismiss actions based on

a plaintiff's failure to prosecute”).



        SO ORDERED.
       Case 1:19-cv-10090-AJN Document 28 Filed 08/21/20 Page 2 of 2




Dated: August 21, 2020
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
